Thruston, J.,
stated the construction of the statute to be this :
By the 1st section of the Maryland Act of 1796, c. 67, a slave imported, for sale or to reside, is free.
The 2d section contains an exception in favor of those who come here to reside.
The 3d section is an exception to the 2d so as to prevent it from operating in favor of an owner so removing, who shall sell the slave within three years after his removal.
The Court said that Thruston, J., stated the law correctly, as it had been decided lately in a case in Alexandria, in which Mr. Taylor was engaged. Negro Harris v. Nelly Alexander, at April term, 1830, [ante, 1.]
The Court refused to give the instruction prayed by Mr. Coxe.
Verdict for the petitioner.